a

FILED

UNITED STATES DISTRICT COURT November 8, 2019
EASTERN DISTRICT OF CALIFORNIA

CLERK, US DSITRICT COURT
EASTERN DISTRICT OF
CALIFORNIA KA

f i
UNITED STATES OF AMERICA, Case No. 2:16-cr-00133-TLN a

 

Plaintiff,

V. ORDER FOR RELEASE OF
PERSON IN CUSTODY

ANTHANASIOS DIMOU

Defendant.

 

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release ANTHANASIOS DIMOU
Case No. 2:16-cr-00133-TLN Charges 21 USC § 846, 841(a)(1) from custody for
the following reasons:
Release on Personal Recognizance

Bail Posted in the Sum of $

 

Unsecured Appearance Bond $

 

Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

(Other): Temporary release to the custody of
Investigator Fred Scoville from 11/12/2019 at 7:30 AM

xX
to 11/15/2019 at 1:30 PM and conditions as stated on

the record in open court.

 

Issued at Sacramento, California on November 8, 2019 at 9:00 AM

 

By: ee x - A fs OO
Magistrate du “Kage Kendail J. Newman
